ORDER
Considering the Joint Petition to Transfer to Active Status with Imposition of Immediate Interim Suspension filed by respondent, Kervin W. Doyle, and the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that Ker-vin W. Doyle be reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G).
IT IS FURTHER ORDERED that respondent be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule *118XIX, § 19.3, pending further orders of this court. The Office of Disciplinary Counsel is directed to institute necessary disciplinary proceedings in accordance with Supreme Court Rule XIX, §§ 11 and 19.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana